Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PREMIERWEST BANCORP TO PRESENT AT D.A. DAVIDSON & CO. FINANCIAL SERVICES CONFERENCE MEDFORD, OR  April 30, 2008  PremierWest Bancorp (NASDAQ: PRWT) announced today that its Executive Management Team will be presenting at the 10th Annual D.A. Davidson & Co. Financial Services Conference in Seattle, WA. The presentation will be held on Wednesday, May 7, 2008, and begin at 8:00 a.m. PT (11:00 a.m. ET). This presentation may be accessed live via the internet through PremierWest Bancorps website at www.PremierWestBank.com using the following instructions: 1. Go to Investors at the top of the page 2. Select Main Page from the drop down 3. Click on Webcast for the D.A. Davidson & Co. 10th Annual Financial Services Conference This presentation will be archived and available on PremierWest Bancorps website through May 7, 2009. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon. We operate primarily through our subsidiary PremierWest Bank. PremierWest offers a full array of financial products and services through a network of full service banking offices serving a territory which currently includes high growth markets in Southern & Central Oregon and Northern California. Additionally, PremierWest offers expanded banking related services through two subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc.
